Filed with the Securities and Exchange Commission on March 7, 2008 1933 Act Registration File No.333-148952 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. 1 [] Post-Effective Amendment No. (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(414) 765-5348 Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul, Hastings, Janofsky & Walker LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 [If the registration statement is filed pursuant to Rule 488, include the following information:] It is purposed that this filing will become effective on pursuant to Rule 488. (date) An indefinite number of Registrant’s shares of beneficial interest, par value $0.01 per share, has been registered pursuant to Rule 24f-2 under the Investment Company Act of 1940.Accordingly, no filing fee is being paid at this time. Forum Funds Winslow Green Growth Fund Winslow Green Solutions Fund One Portland Square Portland, ME 04112 (888) 314-9049 March 11, 2008] Dear Valued Shareholder: A Special Meeting of Shareholders of the Winslow Green Growth Fund and Winslow Green Solutions Fund (each a “Target Fund” and collectively, the “Target Funds”), series of Forum Funds (the“Trust”), has been scheduled for April11, 2008 (the“Special Meeting”) to vote on a proposal (the “Reorganization”) to reorganize the Target Funds into the Winslow Green Growth Fund and Winslow Green Solutions Fund (each an “Acquiring Fund” and collectively, the “Acquiring Funds”), newly-created series of Professionally Managed Portfolios (“PMP”) that are designed to be substantially similar from an investment perspective to the Target Funds. Winslow Management Company, LLC (the “Adviser”) is the investment adviser for both the Target Funds and the Acquiring Funds. The investment objectives, policies and strategies of the Acquiring Funds and Target Funds are substantially similar.For the reasons discussed below and in the attached Proxy Statement/Prospectus, based on the Adviser’s recommendation, the Board of Trustees of the Trust (the “Board”) has determined that it is in the best interests of the Target Funds and its shareholders that the Target Funds operate under the PMP umbrella.As a result, the Board has approved the Reorganization and has recommended the Reorganization to shareholders.The Board recommends that shareholders vote “FOR” the Reorganization. If the Reorganization is approved by shareholders, each shareholder of the Target Funds will receive a number of full and fractional shares of the corresponding Acquiring Fund and share class equal in dollar value to the class of Target Fund shares that the shareholder owned at the time of the Reorganization.In other words, your shares in each class of the Target Funds would in effect be converted into the same class of shares of the Acquiring Funds.The Acquiring Funds are newly-organized funds that will commence operations upon consummation of the Reorganization.The Target Funds would then be dissolved.The Reorganization is not expected to have any federal or state tax consequences for the Target Funds or their shareholders. The attached Proxy Statement/Prospectus is designed to give you more information about the proposal. If shareholders of either Target Fund do not approve the Reorganization with respect to their Fund, then the Reorganization will not be implemented for either Target Fund.As a result, even though the Reorganization proposal is to be considered separately by shareholders of each Target Fund, neither Target Fund will proceed with the Reorganization unless both Funds proceed with the Reorganization. If you have any questions regarding the proposal to be voted on, please do not hesitate to call (888) 314-9049.If you are a shareholder of record of either Target Fund as of the close of business on February27, 2008, the Record Date for the Special Meeting, you are entitled to vote at the Special Meeting and at any adjournment thereof.While you are, of course, welcome to join us at the Special Meeting, most shareholders will cast their votes by filling out and signing the enclosed Proxy Card. Whether or not you are planning to attend the Special Meeting, we need your vote.Please mark, sign and date the enclosed Proxy Card and promptly return it in the enclosed, postage-paid envelope so that the maximum number of shares may be voted.In the alternative, please call the toll-free number on your proxy card to vote by telephone.You should use the enclosed instructions to vote by telephone.You can also vote on the Internet at the website address listed on your proxy ballot.You may revoke your proxy before it is exercised at the Special Meeting, either by writing to the Secretary of the Trust at the address noted in the Proxy Statement/Prospectus or in person at the time of the Special Meeting.A prior proxy vote can also be revoked by voting the proxy again through the toll-free number or the Internet address listed in the enclosed voting instructions. 1 Thank you for taking the time to consider this important proposal and for your continuing investment in the Target Funds. Sincerely, Winslow Management Company, LLC By: /s/ Jackson W. Robinson President 2 Forum Funds Winslow Green Growth Fund Winslow Green Solutions Fund One Portland Square Portland, ME 04112 (888) 314-9049 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD APRIL 11, 2008. Forum Funds, a Delaware statutory trust (the“Trust”), will hold a Special Meeting of Shareholders (the“Special Meeting”) of the Winslow Green Growth Fund and Winslow Green Solutions Fund, series of the Trust (the“Target Funds”), on April 11, 2008 at 9:00 a.m. Eastern time at the offices of Citigroup Fund Services, LLC, 100 Summer Street, Suite 1500, Boston, Massachusetts 02110.At the Special Meeting, you and the other shareholders of the Target Funds will be asked to consider and vote separately upon: 1. An Agreement and Plan of Reorganization providing for the sale of all of the assets of the Target Funds to, and the assumption of all of the liabilities of the Target Funds by, the Winslow Green Growth Fund and Winslow Green Solutions Fund (the “Acquiring Funds”), each a newly-created series of Professionally Managed Portfolios, in exchange for the Acquiring Fund’s shares, which would be distributed pro rata by the Target Fund to the holders of its shares in complete liquidation of the Target Fund; and 2. The transaction of such other business as may properly come before the Special Meeting or any adjournments thereof. Only shareholders of record at the close of business on February 27, 2008, the record date for this Special Meeting, will be entitled to notice of, and to vote at, the Special Meeting or any postponements or adjournments thereof. YOUR VOTE IS IMPORTANT. Please return your Proxy Card promptly or vote your proxy on the Internet or by telephone using the website address and toll-free telephone number found on your Proxy Card Based on the Adviser’s recommendation, the Board of Trustees of the Trust recommends that you vote in favor of the Proposal. As a shareholder, you are asked to attend the Special Meeting either in person or by proxy.If you are unable to attend the Special Meeting in person, we urge you to authorize proxies to cast your votes, commonly referred to as “proxy voting”.Whether or not you expect to attend the Special Meeting, please submit your vote by toll-free telephone or through the Internet according to the enclosed voting instructions.You may also vote by completing, dating and signing your proxy card and mailing it in the enclosed postage prepaid envelope.Your prompt voting by proxy will help assure a quorum at the Special Meeting.Voting by proxy will not prevent you from voting your shares in person at the Special Meeting.You may revoke your proxy before it is exercised at the Special Meeting, either by writing to the Secretary of the Trust at the address noted in the Proxy Statement/Prospectus or in person at the time of the Special Meeting.A prior proxy can also be revoked by voting your proxy again through the toll-free number or Internet website address listed in the enclosed voting instructions. By Order of the Board of Trustees of Forum Funds /s/ Velvet R. Regan Velvet R. Regan Secretary 3 Forum Funds Winslow Green Growth Fund Winslow Green Solutions Fund One Portland Square Portland, ME 04112 QUESTIONS AND ANSWERS YOUR VOTE IS VERY IMPORTANT! Dated: March 11, 2008 Question:What is this document and why did you send it to me? Answer:At a meeting of the Board of Trustees (the “Board”) of Forum Funds (the “Trust”) held on January9, 2008, the Board approved, after the recommendation of Winslow Management Company, LLC (the “Adviser”), a plan to reorganize (the“Reorganization”) the Winslow Green Growth Fund and Winslow Green Solutions Fund (the“Target Funds”), each a series of the Trust, into the respective Winslow Green Growth Fund and Winslow Green Solutions Fund (the “Acquiring Funds”), each a newly-created series of Professionally Managed Portfolios (“PMP”).In approving the Reorganization, the Board determined that participation in the Reorganization is in the best interests of the shareholders of the Target Funds, and concluded that the interests of the shareholders of the Target Funds will not be diluted as a result of the Reorganization.For more information regarding the factors considered by the Board in coming to these conclusions, please review “Reasons for the Reorganization” in SectionI.E.3 of this Proxy Statement/Prospectus. Shareholder approval is needed to proceed with the Reorganization and a special shareholder meeting will be held on April 11, 2008 (the“Special Meeting”) to consider the proposal.If shareholders of either Target Fund do not approve the Reorganization with respect to their Fund, then the Reorganization will not be implemented for either Target Fund.As a result, even though the Reorganization proposal is to be considered separately by shareholders of each Target Fund, neither Target Fund will proceed with the Reorganization unless both Funds proceed with the Reorganization. We are sending this document to you for your use in deciding whether to approve the Reorganization at the Special Meeting.This document includes a Notice of Special Meeting of Shareholders, a combined Proxy Statement/Prospectus, and a form of Proxy. Question:What is the purpose of this Reorganization? Answer:Each Target Fund currently operates as a separate series of the Trust.As series of the Trust, the Target Funds make use of a number of service providers who provide an array of services to all series of the Trust.These services include custody, administration, accounting, transfer agency, distribution and compliance services (“Third Party Service Arrangements”).The Adviser to the Target Funds has determined that the Target Funds can benefit from the services currently provided to series of PMP and has, therefore, recommended that the Target Funds be reconstituted as series of PMP.These services would be provided to the Target Funds at a lower cost under the PMP umbrella than under the Trust’s umbrella.Currently, Third Party Service Arrangements are provided to the Trust by Citibank, N.A. (custody), Citigroup Fund Services, LLC (administration, fund, accounting and transfer agency), Foreside Fund Services, LLC (distribution) and Foreside Compliance Services, LLC (compliance).Third Party Service Arrangements are provided to PMP by U.S. Bancorp Fund Services, LLC (“USBFS”), U.S. Bank National Association, and Quasar Distributors, LLC (both affiliates of USBFS).The Board has approved the Adviser’s recommendation. In order to reconstitute the Funds under the PMP umbrella, substantially similar funds, referred to as the “Acquiring Funds”, have been created as series of PMP.If shareholders approve the Reorganization, then all of the assets of the Target Funds will be acquired by the Acquiring Funds and your shares of the Target Funds will be converted into shares of the same class of the Acquiring Funds.The investment objectives, policies and strategies of the Target Funds and Acquiring Funds are substantially similar.Third Party Service Arrangements would then be provided to the Acquiring Funds by USBFS and its affiliates.The investment adviser will not change.Therefore, the Reorganization will not change the way your investment assets are managed.The Board of Trustees of PMP is different from the Board of Trustees of the Trust. 4 Question: How will the Reorganization work? Answer:Pursuant to an Agreement and Plan of Reorganization (the“Plan”) (attached as AppendixA), each Target Fund will transfer all of its assets and liabilities to the corresponding Acquiring Fund in return for corresponding shares of the Acquiring Fund.Each Target Fund will then distribute the shares it receives from each Acquiring Fund to its shareholders.Shareholders of each Target Fund will become shareholders of each Acquiring Fund, and each shareholder will hold the same number of shares in the same class with the same net asset value as he or she held prior to the Reorganization.If the Plan is carried out as proposed, we do not expect the transaction will have any federal or state tax consequences to the Target Funds or their shareholders.Please refer to the Proxy Statement/Prospectus for a detailed explanation of the proposal.The chart below indicates which Fund and share class you will receive in the Reorganization, depending on which Target Fund and share class you currently own: Forum Fund (Target Fund) PMP Fund (Acquiring Fund) Winslow Green Growth Fund – Investor Class Winslow Green Growth Fund – Investor Class Winslow Green Growth Fund – Institutional Class Winslow Green Growth Fund – Institutional Class Winslow Green Solutions Fund – Investor Class Winslow Green Solutions Fund – Investor Class The Reorganization is expected to be effective on or about May 27, 2008. Question: How will this affect my investment? Answer:Your investment will not be affected by the Reorganization.Following the Reorganization, you will be a shareholder of the applicable Acquiring Fund, each of which has a substantially similar investment objective and investment strategies, as well as the same investment adviser as the corresponding Target Fund.Each Acquiring Fund will be managed in the same way as its corresponding Target Fund.The primary differences will be (1)the service providers that provide Third Party Service Arrangements (i.e., custody, administrative, distribution and other general support services) to the Target Funds; (2)the Acquiring Funds will be under the PMP umbrella instead of the Trust’s umbrella; and (3)the Acquiring Funds will have a different Board of Trustees than the Target Funds.You will receive shares of the applicable Acquiring Fund class equal in value as of the Reorganization closing date to shares of the Target Fund class you currently hold.The Reorganization will not affect the value of your investment at the time of Reorganization and your interest in the Target Funds will not be diluted.The Reorganization is expected to be tax-free to each Target Fund and its shareholders. Question:How will the proposed Reorganization affect the fees and expenses I pay as a shareholder of the Funds? Answer:The fees and expenses you pay as a shareholder in the Winslow Green Growth Fund are expected to be reduced as a result of the Reorganization.This reduction is expected to occur because the cost of Third Party Service Arrangements for the PMP funds, which is provided by USBFS and its affiliates, is lower than the fees charged by the service agents engaged by the Trust to perform similar services. The fees and expenses of the Winslow Green Solutions Fund are expected to initially remain the same as a result of the Reorganization.While the same cost savings relating to Third Party Service Arrangements will be experienced by the Winslow Green Solutions Fund, because the Fund’s fees and expenses are currently above the expense cap, the reduction in the cost of Third Party Service Arrangements will not initially reduce the fees and expenses you pay on the Fund.However, as the Fund grows, if its total expenses were to fall below the current expense cap, or if the expense cap were to be removed, then the reduction in the cost of Third Party Service Arrangements would reduce the total expenses you pay on the Fund. 5 Question: What will happen if the Reorganization is not approved? Answer:If shareholders of either Target Fund fails to approve the Reorganization, neither of the Target Funds will be reorganized into the Acquiring Funds, and the Adviser and the Board will consider other alternatives for the Target Funds. Question: Why do I need to vote? Answer:Your vote is needed to ensure that a quorum is present at the Special Meeting so that the proposal can be acted upon. Your immediate response on the enclosed Proxy Card will help prevent the need for any further solicitations for a shareholder vote, which will result in additional expenses.We encourage all shareholders to participate. Question: I am a small investor.Why should I bother to vote? Answer:Your vote makes a difference.If other shareholders like you fail to vote, the Target Funds may not receive enough votes to go forward with the Special Meeting.If this happens, the Reorganization would be delayed, and we may need to solicit votes again. Question: How does the Board of Trustees suggest that I vote? Answer:After careful consideration and upon recommendation of the Adviser, the Board recommends that you vote “FOR” the Reorganization. Question: Who is paying for expenses related to the Special Meeting and the Reorganization? Answer:USBFS, fund administrator, transfer agent, and fund accountant to the Acquiring Funds, will pay all costs relating to the proposed Reorganization, including the costs relating to the Special Meeting and the Proxy Statement/Prospectus. Question: How do I cast my vote? Answer:You may vote on the Internet at the website provided on your Proxy Card or you may vote by telephone using the toll free number found on your Proxy Card.You may also use the enclosed postage-paid envelope to mail your Proxy Card.Please follow the enclosed instructions to use these methods of voting. Question: Who do I call if I have questions? Answer: We will be happy to answer your questions about the proxy solicitation.Please call shareholder services at (888) 314-9049. 6 COMBINED PROXY STATEMENT AND PROSPECTUS March11, 2008 FOR THE REORGANIZATION OF Winslow Green Growth Fund and Winslow Green Solutions Fund, each a series of Forum Funds One Portland Square Portland, ME 04112 1-888-314-9049 INTO Winslow Green Growth Fund and Winslow Green Solutions Fund, each a series of Professionally Managed Portfolios 615 East Michigan Street Milwaukee, WI 53202 This Proxy Statement/Prospectus (the “Proxy Statement”) is being sent to you in connection with the solicitation of proxies by the Board of Trustees of Forum Funds (the“Trust”) for use at a Special Meeting of Shareholders (the“Special Meeting”) of the Winslow Green Growth Fund and Winslow Green Solutions Fund, each a series of the Trust (individually the“Target Fund” or, collectively, the “Target Funds”) managed by Winslow Management Company, LLC (the “Adviser”), to be held at the offices of Citigroup Fund Services, LLC, 100 Summer Street, Suite 1500, Boston, Massachusetts 02110 on April 11, 2008 at 9:00 a.m. Eastern time.At the Special Meeting, shareholders of the Target Funds will be asked: 1. To approve an Agreement and Plan of Reorganization providing for the sale of all of the assets of the Target Funds to, and the assumption of all of the liabilities of the Target Funds by, the Winslow Green Growth Fund and Winslow Green Solutions Fund (the “Acquiring Funds”), each a newly-created series of Professionally Managed Portfolios (“PMP”), in exchange for the Acquiring Fund’s shares, which would be distributed pro rata by the Target Fund to the holders of its shares in complete liquidation of the Target Fund (the“Reorganization”); and 2. To transact such other business as may properly come before the Special Meeting or any adjournments thereof. Shareholders who execute proxies may revoke them at any time before they are voted, either by writing to the Trust, in person at the time of the Special Meeting, by voting the proxy again through the toll-free number or through the Internet address listed in the enclosed voting instructions. Each Target Fund is a series of the Trust, an open-end management investment company registered with the Securities and Exchange Commission (the “SEC”) and organized as a Delaware statutory trust.Each Acquiring Fund is a newly-created series of PMP, an open-end management investment company registered with the SEC and organized as a Massachusetts business trust. 7 The following Target Fund documents have been filed with the SEC and are incorporated by reference into this Proxy Statement (that means that these documents are considered legally to be part of this Proxy Statement): ● Prospectus and Statement of Additional Information of the Winslow Green Growth Fund, dated May 1, 2007, and Winslow Green Solutions Fund, dated November 1, 2007; ● Semi-Annual Report to Shareholders of the Winslow Green Growth Fund, dated June 30, 2007 and Annual Report to Shareholders of the Winslow Green Growth Fund and Winslow Green Solutions Fund, dated December 31, 2007. Each Target Fund’s Prospectus and the Target Funds’ combined Annual Report to Shareholders for the fiscal year ended December 31, 2007, containing audited financial statements, have been previously mailed to shareholders.Copies of these documents are available upon request and without charge by writing to the Trust or by calling (888) 314-9049. The following Acquiring Fund documents have been filed with the SEC and are incorporated by reference into this Proxy Statement (that means that these documents are considered legally to be part of this Proxy Statement): ● Statement of Additional Information of the Acquiring Funds, dated March11, 2008. Because the Acquiring Funds have not yet commenced operations as of the date of this Proxy Statement, no annual report is available for the Acquiring Funds at this time. This combined Proxy Statement sets forth the basic information you should know before voting on the proposal.You should read it and keep it for future reference. The Target Funds expect that this combined Proxy Statement will be mailed to shareholders on or about March11, 2008. Date: March11, 2008 The SEC has not approved or disapproved these securities nor has it passed on the accuracy or adequacy of this combined proxy statement and prospectus. Any representation to the contrary is a criminal offense. The shares offered by this combined Proxy Statement are not deposits or obligations of any bank, and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.An investment in the Funds involves investment risk, including the possible loss of principal. 8 TABLE OF CONTENTS I. PROPOSAL – TO APPROVE THE AGREEMENT AND PLAN OF REORGANIZATION 10 A. OVERVIEW 10 B. COMPARISON FEE TABLE AND EXAMPLES 11 C. PERFORMANCE 12 D. SUMMARY OF FUND INVESTMENT OBJECTIVES, STRATEGIES, AND RISKS 13 E. KEY INFORMATION ABOUT THE PROPOSAL 19 1. SUMMARY OF THE PROPOSED REORGANIZATION 19 2. DESCRIPTION OF EACH ACQUIRING FUND’S SHARES 20 3. REASONS FOR THE REORGANIZATION 20 4. FEDERAL INCOME TAX CONSEQUENCES 21 5. COMPARISON OF SHAREHOLDER RIGHTS 22 6. CAPITALIZATION 23 F. ADDITIONAL COMPARISONS OF THE TARGET FUNDS AND ACQUIRING FUNDS 23 1. INVESTMENT OBJECTIVES, STRATEGIES AND RESTRICTIONS 23 2. DISTRIBUTION 31 3. PURCHASE AND REDEMPTION PROCEDURES 31 4. SERVICE PROVIDERS 32 5. BUSINESS STRUCTURE 33 II. VOTING INFORMATION 33 A. METHOD AND COST OF SOLICITATION 35 B. RIGHT OF REVOCATION 35 C. VOTING SECURITIES AND PRINCIPAL HOLDERS 35 D. INTEREST OF CERTAIN PERSONS IN THE TRANSACTION 36 III. FURTHER INFORMATION ABOUT THE TARGET FUNDS AND THE ACQUIRING FUNDS 36 IV. MISCELLANEOUS ISSUES 37 A. OTHER BUSINESS 37 B. NEXT MEETING OF SHAREHOLDERS 37 C. LEGAL MATTERS 37 D. EXPERTS 37 APPENDIX AAGREEMENT AND PLAN OF REORGANIZATION 38 APPENDIX BADDITIONAL SHAREHOLDER ACCOUNT INFORMATION FOR THE ACQUIRING FUNDS 39 APPENDIX CCOMPARISON OF BUSINESS STRUCTURE AND ORGANIZATIONAL DOCUMENTS 47 9 I. PROPOSAL
